
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29



EXECUTION COPY



FIFTH AMENDMENT

        This FIFTH AMENDMENT (this "Amendment"), dated as of February 7, 2003,
is entered into by and among Huntsman International LLC (f/k/a Huntsman ICI
Chemicals LLC), a Delaware limited liability company (the "Borrower"), Huntsman
International Holdings LLC (f/k/a Huntsman ICI Holdings LLC), a Delaware limited
liability company ("Holdings"), the undersigned financial institutions,
including Deutsche Bank Trust Company Americas (formerly named Bankers Trust
Company), in their capacities as lenders hereunder (collectively, the "Lenders,"
and each individually, a "Lender"), Deutsche Bank Trust Company Americas
(formerly named Bankers Trust Company), as Lead Arranger, Administrative Agent
("Administrative Agent") for the Lenders and Sole Book Manager, Goldman Sachs
Credit Partners L.P., as Syndication Agent and Co-Arranger and The Chase
Manhattan Bank and UBS Warburg LLC (as successor to Warburg Dillon Read), as
Co-Arrangers and as Co-Documentation Agents (collectively, the "Agents" and each
individually, an "Agent"). Terms used herein and not otherwise defined herein
shall have the same meanings as specified in the Credit Agreement (as defined
below).


RECITALS:


        A.    The Borrower, Holdings, the Lenders, the Agents and the
Administrative Agent have heretofore entered into that certain Credit Agreement
dated as of June 30, 1999, as amended by that certain First Amendment dated as
of December 21, 2000, that certain Second Amendment dated as of March 5, 2001,
that certain Third Amendment dated as of November 30, 2001, and that certain
Fourth Amendment dated as of March 15, 2002 (as amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement").

        B.    The Borrower and Holdings wish, and the Lenders signatory hereto
and the Agents and Administrative Agent are willing, to amend the Credit
Agreement subject to the terms and conditions of this Agreement.

        C.    This Agreement constitutes a Loan Document and these Recitals
shall be construed as part of this Agreement.

        NOW, THEREFORE, in consideration of the recitals herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

        SECTION 1.    Amendment of Credit Agreement.    

        The Credit Agreement is hereby amended as of the Fifth Amendment
Effective Date as follows:

        (a)  Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in their proper alphabetical order:

        "Fifth Amendment" means that certain Fifth Amendment to this Agreement
dated as of February 7, 2003.

        "Fifth Amendment Effective Date" has the meaning set forth in Section 2
of the Fifth Amendment.

        (b)  Effective as of the Fifth Amendment Effective Date, the definition
of "Applicable Base Rate Margin" in Section 1.1. of the Credit Agreement is
hereby amended by adding 25 basis points to each percentage found in the chart
therein.

--------------------------------------------------------------------------------

        (c)  Effective as of the Fifth Amendment Effective Date, the definition
of "Applicable Eurocurrency Margin" in Section 1.1. of the Credit Agreement is
hereby amended by adding 25 basis points to each percentage found in the chart
therein.

        (d)  The definition of "Consolidated Net Worth" in Section 1.1 of the
Credit Agreement is hereby amended by adding the following new language
immediately prior to the first proviso therein:

        "plus, to the extent deducted in determining the foregoing, amounts
permitted by clause (ii) of the definition of Permitted Restructuring Charges;"

        (e)  The definition of "Consolidated Net Worth" in Section 1.1 of the
Credit Agreement is hereby further amended by adding the following new proviso
immediately at the end thereof:

        "provided, further, however, solely for purposes of the calculations
required by Section 9.2, there shall be excluded from the calculation of
Consolidated Net Worth the cumulative effect of the recognition of additional
minimum pension liability as a component of other comprehensive income required
to be recognized by the Statement of Financial Accounting Standards No. 87."

        (f)    The definition of "Permitted Restructuring Charges" in
Section 1.1 of the Credit Agreement is hereby deleted and replaced with the
following new definition:

        "Permitted Restructuring Charges" means (i) for any period of four
consecutive fiscal quarters that includes the fourth quarter of Fiscal Year
2001, any actual restructuring charges recorded by the Borrower and its
Subsidiaries during such period in an aggregate amount for all such
restructuring charges not to exceed $40,000,000 in connection with the
restructuring of certain Affiliates of the Borrower and its Subsidiaries as
described on Schedule 1.1(d) hereto; and (ii) any actual restructuring charges
recorded by the Borrower and its Subsidiaries during Fiscal Year 2003 in an
aggregate amount for all such restructuring charges not to exceed $65,000,000 of
which no more than $40,000,000 may be cash charges in connection with the
restructuring of certain Affiliates of the Borrower and its Subsidiaries as
described on Schedule 1.1(e) hereto.

        (g)  The definition of "Receivables Subsidiary" in Section 1.1 of the
Credit Agreement is hereby amended by adding the following proviso after the
words "Permitted Accounts Receivable Securitization" found in the first sentence
of such definition:

        "; provided, however, that if the law of a jurisdiction in which the
Borrower proposes to create a Receivables Subsidiary does not provide for the
creation of a bankruptcy remote entity, the Administrative Agent may in its
discretion permit the Borrower to form another type of entity in such
jurisdiction to serve as a Receivables Subsidiary as is reasonable under the
circumstances".

        (h)  Section 4.5(e)(ii) of the Credit Agreement is hereby amended by
deleting such section in its entirety and by replacing it with the following new
Section 4.5(e)(ii):

        "(ii) Any prepayment of principal required to be made by the Borrower
pursuant to Section 4.4(m)(ii) shall be applied, subject to a waiver of
prepayments pursuant to Section 4.5(c), first to the Scheduled Term A Dollar
Repayments, the Dollar Equivalent amount of the Scheduled Term A Euro
Repayments, the Scheduled Term B Repayments and the Scheduled Term C Repayments
due within the 12 month period following the date of such prepayment in direct
order of maturity and, thereafter, subject to Section 4.5(c), shall be applied
in proportional amounts equal to the Term A Dollar Percentage, the Term A Euro
Percentage, Term B Percentage and Term C Percentage (in each case, after giving
effect to the prepayments made to the Scheduled Term A Dollar Repayments, the
Scheduled Term A Euro

2

--------------------------------------------------------------------------------

Repayments, Scheduled Term B Repayments and Scheduled Term C Repayments due
within such twelve month period as specified above), as the case may be, of such
remaining prepayment, if any, and within each Term Loan, shall be applied to
reduce the remaining Scheduled Term A Repayments, Scheduled Term B Repayments
and Scheduled Term C Repayments on a pro rata basis (based upon the then
remaining principal amount of such Scheduled Term A Dollar Repayments, Scheduled
Term A Euro Repayments, Scheduled Term B Repayments and Scheduled Term C
Repayments, respectively)."

        (i)    Section 4.4(k)(iii) of the Credit Agreement is amended by
deleting the reference to "$280 million" therein and replacing it with a
reference to "$310 million".

        (j)    Section 6.10 of the Credit Agreement is amended by (i) adding an
"(a)" immediately at the beginning of such section, (ii) deleting the language
"the aggregate fair market value of the assets of each Plan equals or exceeds
the aggregate present value of the accrued benefits under such Plan" and
(iii) by adding the following new language immediately at the end thereof:

        "(b) (i) Each Foreign Pension Plan is in compliance and in good standing
(to the extent such concept exists in the relevant jurisdiction) in all material
respects with all laws, regulations and rules applicable thereto, including all
funding requirements, and the respective requirements of the governing documents
for such Foreign Pension Plan; (ii) with respect to each Foreign Pension Plan
maintained or contributed to by Holdings or any Subsidiary, (x) that is required
by applicable law to be funded in a trust or other funding vehicle is in
material compliance with applicable law regarding funding requirements, and
(y) that is not required by applicable law to be funded in a trust or other
funding vehicle, reasonable reserves have been established in accordance with
prudent business practice or where required by ordinary accounting practices in
the jurisdiction in which such Foreign Pension Plan is maintained; (iii) all
material contributions required to have been made by Holdings or any Subsidiary
to any Foreign Pension Plan have been made within the time required by law or by
the terms of such Foreign Pension Plan; and (iv) to the knowledge of Holdings
and its Subsidiaries, no actions or proceedings have been taken or instituted to
terminate or wind-up a Foreign Pension Plan with respect to which Holdings or
any of its Subsidiaries could have any material liability."

        (k)  Section 7.7 of the Credit Agreement is hereby amended by (i) adding
an "(a)" immediately at the beginning thereof and (ii) by adding the following
new language immediately at the end thereof:

        "(b) Holdings shall, and shall cause each of its Subsidiaries to,
establish, maintain and operate all Foreign Pension Plans in compliance in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans."

        (l)    Section 8.2(o) of the Credit Agreement is hereby amended by
deleting such section in its entirety and by replacing it with the following new
Section 8.2(o):

        "(o) Indebtedness of the Borrower and of its Subsidiaries (other than UK
Holdco 1) and Guarantee Obligations with respect thereto by the Borrower and/or
its Subsidiaries pursuant to over-draft or similar lines of credit (including
unsecured back-to-back lines of credit relating thereto among Foreign
Subsidiaries, an "Overdraft Facility") such that the aggregate amount of such
Indebtedness permitted thereunder or outstanding under this clause (o) at any
one time does not exceed (without duplication) (x) $30,000,000 (or the Dollar
Equivalent thereof) for more than one (1) consecutive Business Day, with respect
to such Indebtedness incurred by a Foreign Subsidiary; and (y) $20,000,000, with
respect to such Indebtedness incurred by the Borrower and its Domestic
Subsidiaries, provided, further, however, that the

3

--------------------------------------------------------------------------------

aggregate principal amount of Indebtedness outstanding under each such line
shall be reduced to the Dollar Equivalent of $10,000,000 during at least one day
during each calendar month;"

        (m)  Section 8.7(c) of the Credit Agreement is hereby amended by
deleting the amount "$2,000,000" found therein and inserting the amount
"$5,000,000" in its place.

        (n)  Section 9.3 of the Credit Agreement is hereby amended by deleting
such section in its entirety and by replacing it with the following new
Section 9.3:

        "9.3 Interest Coverage Ratio

        Neither Holdings nor the Borrower will permit the Interest Coverage
Ratio calculated for any Test Period ending at the following dates or during the
follow periods to be less than the ratio set forth opposite such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

  January 1, 2003 to March 31, 2003   1.60 to 1.0   April 1, 2003 to June 30,
2003   1.65 to 1.0   July 1, 2003 to September 30, 2003   1.75 to 1.0   October
1, 2003 to December 31, 2003   1.85 to 1.0   January 1, 2004 to March 31, 2004  
2.00 to 1.0   April 1, 2004 to June 30, 2004   2.50 to 1.0   July 1, 2004 to
September 30, 2004 and each period thereafter   2.75 to 1.0 "

        (o)  Section 9.4 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and by replacing it with the following new
Section 9.4:

        "9.4 Leverage Ratio.

        The Borrower will not permit for any Test Period ending on a date set
forth during any period described below, the Leverage Ratio to exceed the ratio
set forth opposite such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

  January 1, 2003 to March 31, 2003   6.75 to 1.0   April 1, 2003 to June 30,
2003   6.75 to 1.0   July 1, 2003 to September 30, 2003   6.25 to 1.0   October
1, 2003 to December 31, 2003   6.00 to 1.0   January 1, 2004 to March 31, 2004  
5.50 to 1.0   April 1, 2004 to June 30, 2004   4.75 to 1.0   July 1, 2004 to
September 30, 2004 and each period thereafter   3.75 to 1.0 "

        (p)  Section 10.1(l) of the Credit Agreement is hereby amended by
(i) adding an "(a)" immediately at the beginning thereof and (ii) adding the
following new language thereto:

        "(b) Either (i) a foreign governmental authority has instituted
proceedings to terminate a Foreign Pension Plan or a foreign governmental
authority has appointed a trustee to administer any Foreign Pension Plan in
place of the existing administrator, in each case by reason of a distress
termination within the meaning of Section 4041(c) of ERISA, treating such
Foreign Pension Plan as if it were subject to ERISA; or (ii) any Foreign Pension
Plan that is required by applicable law to be funded in a trust or other funding
vehicle has failed to comply with such funding requirements; if, as of the date
thereof or as of any subsequent date, the sum of each of Holdings' and its
Subsidiaries' various liabilities to any Foreign Pension Plan solely as a result
of such events listed in subclauses (i) and (ii) of this clause (b) exceeds the
Dollar Equivalent of $7,500,000; or"

4

--------------------------------------------------------------------------------

        (q)  A new Schedule 1.1(e) shall be added to the Credit Agreement in
substantially the form attached hereto as Annex A.

        SECTION 2.    Conditions to Effectiveness of the Amendment.    The
provisions of this Amendment shall become effective upon the date of the
satisfaction of all of the conditions set forth in this Section 2 (the "Fifth
Amendment Effective Date"):

        2.1    Proper Execution and Delivery of Amendment.    Borrower,
Holdings, the Administrative Agent and the Required Lenders shall have duly
executed and delivered to Administrative Agent this Amendment.

        2.2    Delivery of Credit Party Documents.    On or before the date
hereof, Borrower shall deliver or cause to be delivered to Administrative Agent
the following with respect to each of Borrower and Holdings, each, unless
otherwise noted, dated the Fifth Amendment Effective Date:

        (a)  Certified copies of its Certificate of Formation, together with a
good standing certificate from the Secretary of State of the jurisdiction of its
incorporation and each other state in which it is qualified as a foreign
corporation to do business and where failure to be so qualified would have a
Material Adverse Effect and, to the extent generally available, a certificate or
other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of each of such states, each
dated a recent date prior to the Fifth Amendment Effective Date or, in the event
that any such document has been previously delivered by the Borrower to the
Administrative Agent, a certificate executed by a Responsible Officer of the
Borrower indicating that no change has occurred with respect to such document;

        (b)  Copies of its operating agreement or limited liability company
agreement, certified by its corporate secretary or an assistant secretary or a
certificate of the lack of any change thereto since the Initial Borrowing Date
or, in the event that any such document has been previously delivered by the
Borrower to the Administrative Agent, a certificate executed by a Responsible
Officer of the Borrower indicating that no change has occurred with respect to
such document;

        (c)  Resolutions of its members, manager or board of managers
(i) approving and authorizing the execution, delivery and performance of this
Amendment, and (ii) approving and authorizing the execution, delivery and
performance of the other Loan Documents to which it is a party and all
transactions related thereto, in each case certified as of the Fifth Amendment
Effective Date by its corporate secretary or an assistant secretary as being in
full force and effect without modification or amendments;

        (d)  Signature and incumbency certificates of its officers executing
this Amendment; and

        (e)  Such other instruments and documents in respect of such matters as
Administrative Agent shall reasonably request.

        2.3    Representations and Warranties; Default; Officer's
Certificate.    After giving effect to this Amendment, the representations and
warranties set forth in Article VI of the Agreement shall be true and correct,
except to the extent such representations and warranties are expressly made as
of a specified date in which event such representations and warranties shall be
true and correct as of such specified date, and no Event of Default or Unmatured
Event of Default shall have occurred or be continuing and Administrative Agent
shall have received a certificate executed by a Responsible Officer on behalf of
Borrower, dated the Fifth Amendment Effective Date stating that, after giving
effect to this Amendment, the representations and warranties set forth in
Article VI of the Agreement are true and correct as of the date of the
certificate, except to the extent such representations and warranties are
expressly made as of a specified date in which event

5

--------------------------------------------------------------------------------

such representations and warranties shall be true and correct as of such
specified date, that no Event of Default or Unmatured Event of Default has
occurred and is continuing, and that the conditions of this Section 2 hereof
have been fully satisfied or waived.

        2.4    Fees.    Borrower shall have paid to Administrative Agent and the
Lenders all costs, fees and expenses (including, without limitation, reasonable
legal fees and expenses) payable to Administrative Agent and the Lenders to the
extent then due, including, without limitation, pursuant to Section 4 of this
Amendment.

        2.5    Corporate Proceedings.    All corporate and legal proceedings and
all instruments and agreements in connection with the execution and delivery of
this Amendment shall be satisfactory in form and substance to Administrative
Agent and the Required Lenders and Administrative Agent and all Lenders shall
have received all information and copies of all documents and papers, including
records of corporate proceedings, governmental approvals, good standing
certificates and bring-down telegrams or certificates, if any, which
Administrative Agent or such Lender reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or Governmental Authorities.

        Each Lender and the Administrative Agent hereby agrees that by its
execution and delivery of its signature page hereto, such Person approves of and
consents to each of the matters set forth in Section 2 which must be approved
by, or which must be satisfactory to, the Required Lenders or such Person, as
the case may be; provided that, in the case of any agreement or document which
must be approved by, or which must be satisfactory to, the Required Lenders,
Administrative Agent or Borrower shall have delivered a copy of such agreement
or document to such Person if so requested on or prior to the Fifth Amendment
Effective Date.

        SECTION 3.    References to and Effect on the Credit Agreement.    On
and after the date hereof each reference in the Credit Agreement to "this
Agreement," "hereunder," "hereof," "herein," or words of like import, and each
reference to the Credit Agreement, as the case may be, in the Loan Documents and
all other documents (the "Ancillary Documents") delivered in connection with the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby.

        Except as specifically amended above, the Credit Agreement, and the
other Loan Documents and all other Ancillary Documents shall remain in full
force and effect and are hereby ratified and confirmed.

        The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or Administrative Agent under the Credit Agreement, the
Loan Documents or the Ancillary Documents.

        SECTION 4.    Fees, Costs and Expenses.    (a) Borrower agrees to pay a
fee to the Administrative Agent on or prior to the Fifth Amendment Effective
Date on behalf of each Lender which has executed and delivered this Amendment on
or prior to 5:00 p.m. E.S.T. on February 7, 2003 equal to .125% times the sum of
the Domestic Revolving Commitment, Multicurrency Revolving Commitment and
outstanding Term Loans of such Lender as in effect under the Credit Agreement on
the Fifth Amendment Effective Date, such fee to be due and payable on the Fifth
Amendment Effective Date; and (b) Borrower also agrees to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, printing, typing, reproduction, execution and delivery
of this Amendment and all other documents furnished pursuant hereto or in
connection herewith, including without limitation, the reasonable fees and
out-of-pocket expenses of Winston & Strawn, special counsel to Administrative
Agent and any local counsel retained by Administrative Agent relative thereto or
the reasonable allocated costs of staff counsel as well as the fees and
out-of-pocket expenses of counsel, independent public accountants and other
outside experts retained by Administrative Agent in connection with the
administration of this Amendment.

6

--------------------------------------------------------------------------------


        SECTION 5.    Miscellaneous.    

        5.1    Execution in Counterparts.    This Amendment may be executed in
one or more counterparts, each of which, when executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same document with the same force and effect as if
the signatures of all of the parties were on a single counterpart, and it shall
not be necessary in making proof of this Amendment to produce more than one
(1) such counterpart. Delivery of an executed signature page to this Amendment
by telecopy shall be deemed to constitute delivery of an originally executed
signature page hereto.

        5.2    Governing Law.    THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

        5.3    Headings.    Headings used in this Amendment are for convenience
of reference only and shall not affect the construction of this Amendment.

        5.4    Integration.    This Amendment, the other agreements and
documents executed and delivered pursuant to this Amendment and the Credit
Agreement constitute the entire agreement among the parties hereto with respect
to the subject matter hereof.

        5.5    Binding Effect.    This Amendment shall be binding upon and inure
to the benefit of and be enforceable by the Borrower, the Administrative Agent
and the Lenders and their respective successors and assigns. Except as expressly
set forth to the contrary herein, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the Borrower, the
Administrative Agent and the Lenders and their respective successors and
permitted assigns.

[signature page follows]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

8

--------------------------------------------------------------------------------


ANNEX A


Schedule 1.1(e)


Explanation of Permitted Restructuring Charges*
(figures in $millions)


 
  Polyurethanes

--------------------------------------------------------------------------------

  Surface
Sciences

--------------------------------------------------------------------------------

Cash Costs   25   15
Non Cash Costs
 
9
 
16
Total
 
34
 
31

--------------------------------------------------------------------------------

*The amounts set forth above are estimates and are not intended to restrict the
Borrowers ability to allocate Permitted Restructuring Charges between the above
listed categories provided that during Fiscal Year 2003 the aggregate amount for
all such restructuring charges do not exceed $65, of which no more than $40 may
be cash or payable in cash.

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.29


EXECUTION COPY



FIFTH AMENDMENT
RECITALS

ANNEX A



Schedule 1.1(e)
Explanation of Permitted Restructuring Charges* (figures in $millions)
